Case 0:20-cv-61321-WPD Document 6 Entered on FLSD Docket 07/22/2020 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION

                              Civil Action No. 0:20-cv-61321-WPD


 DAVID “RYAN” McCAIGUE, an individual,

        Plaintiff,

 vs.

 DOENCH WEALTH MANAGEMENT, LLC;
 and BRIAN H. DOENCH, an individual,

       Defendants.
 ______________________________________/

                    DEFENDANTS’ UNOPPOSED MOTION FOR
               ENLARGEMENT OF TIME TO RESPOND TO COMPLAINT

        Defendants Doench Wealth Management, LLC and Brian H. Doench                 (collectively,

 “Defendants”), hereby respectfully move the Court for entry of an unopposed Order granting a

 thirty (30) day enlargement of time for Defendants to serve their responses to the Complaint filed

 by Plaintiff David “Ryan” McCaigue, and in support state as follows:

        1.      On July 1, 2020, Plaintiff David “Ryan” McCaigue filed a Complaint (the

 “Complaint”) bearing the above caption and assigned the case number 0:20-cv-61321, against

 Defendants. [D.E. 1].

        2.      On July 6, 2020, Defendants were served with the Complaint.

        3.      Pursuant to Federal Rules of Civil Procedure 12(a)(1)(A)(i) and 6(a), Defendants’

 responses to the Complaint are currently due Monday, July 27, 2020.

        4.      Defendants seek a thirty (30) day enlargement of time, through and including

 Wednesday, August 26, 2020, to respond to the Complaint.
Case 0:20-cv-61321-WPD Document 6 Entered on FLSD Docket 07/22/2020 Page 2 of 4



         5.      Defendants and their counsel seek the additional time due to their recent

 engagement in the matter and in order to adequately investigate the claims and factual allegations

 in the Complaint and to prepare the responses.

         6.      Counsel for Defendants has conferred with Plaintiff’s counsel; this Motion is not

 opposed.

         7.      This Motion is made in good faith and not for purposes of delaying the ultimate

 resolution of this case.

                                      Memorandum of Law

         Rule 6(b) of the Federal Rules of Civil Procedure provides that this Court has the

 discretion to enlarge any time prescribed by the federal rules, local rules, or court order. Here,

 Defendants are seeking an unopposed enlargement of time to respond to the Complaint before

 their time period to respond has expired. Since this extension of time is sought in good faith, not

 for any purposes of delay, and is requested for the preparation of responses to the Complaint,

 Defendants respectfully request that the Court grant their request for an enlargement of time.

         WHEREFORE, Defendants respectfully request a thirty (30) day enlargement of time

 through and including Wednesday, August 26, 2020 in which to serve responses to Plaintiff

 David “Ryan” McCaigue’s Complaint.



                       Certificate of Compliance with Local Rule 7.1(a)(3)

         Counsel for Defendants hereby certify that they have conferred with counsel for Plaintiff

 David “Ryan” McCaigue prior to the filing of this Motion and that counsel does not oppose the

 relief requested by this Motion.




                                                  2
Case 0:20-cv-61321-WPD Document 6 Entered on FLSD Docket 07/22/2020 Page 3 of 4



 Dated: July 22, 2020               MCGUIREWOODS LLP


                                    By:    /s/ Kimberly T. Mydock
                                     Kimberly T. Mydock (FL Bar No. 100571)
                                     kmydock@mcguirewoods.com
                                     50 North Laura Street, Suite 3300
                                     Jacksonville, FL 32202-3661
                                     Telephone: 904-798-3200
                                     Facsimile: 904-798-3207

                                     Larissa LPC Sneathern (pro hac vice forthcoming)
                                     lsneathern@mcguirewoods.com
                                     652 Peter Jefferson Parkway
                                     Suite 350
                                     Charlottesville, VA 22911
                                     Telephone: 434-977-2593
                                     Facsimile: 434-980-2222

                                    Attorneys and Trial Counsel for Defendants Doench
                                    Wealth Management, LLC and Brian H. Doench




                                       3
Case 0:20-cv-61321-WPD Document 6 Entered on FLSD Docket 07/22/2020 Page 4 of 4



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 22, 2020, I electronically filed the foregoing with the
 Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to
 the following:

 David Silver, Esq.
 D.Silver@SilverMillerLaw.com
 11780 W. Sample Road
 Coral Springs, Florida 33066
 Attorney for Plaintiff David “Ryan” McCaigue



                                            /s/ Kimberly T. Mydock




                                                4
